              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                           Plaintiff,

 v.                                                  Case No. 18-CR-43-JPS


 BRADLEY L. TOLLEFSON,                                            ORDER

                           Defendant.


      On September 26, 2019, the government filed a motion for a final

order of forfeiture and judgment as to certain property of the defendant.

(Docket #69). The Court, having considered the motion together with the

affidavit of Assistant United States Attorney Erica J. Lounsberry, (Docket

#70), and being satisfied that the terms and provisions of Title 18, United

States Code, Section 2428(a) have been satisfied, will grant the motion.

      Accordingly,

      IT IS ORDERED that the United States of America’s motion for

order of forfeiture and judgment (Docket #69) be and the same is hereby

GRANTED; and

      IT IS FURTHER ORDERED that, pursuant to Title 18, United States

Code, Section 2428(a), the United States of America has clear title to the

Samsung Galaxy S8 cellular phone, IMEI 356315081455117, and may

dispose of the property according to law.




  Case 2:18-cr-00043-JPS Filed 10/03/19 Page 1 of 2 Document 71
   Dated at Milwaukee, Wisconsin, this 3rd day of October, 2019.

                             BY THE COURT:




                             J.P. Stadtmueller
                             U.S. District Judge




                          Page 2 of 2
Case 2:18-cr-00043-JPS Filed 10/03/19 Page 2 of 2 Document 71
